DETAILED ACTION
This Non-Final Office action is in response to Applicant’s filing on 02/25/2022.  Claims 4-7 and 9 are pending.  The earliest effective filing date of the current claim set (i.e. each individual independent claim and corresponding dependent claims) is 04/16/2014.  The earlier provisional filing date has NOT been given for the reasons stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2015/0186966 to Holman et al. (“Holman”) in view of U.S. Pat. No. 5,429,831 to Williams et al. (“Williams”).
With regard to claim 4, Holman discloses the claimed method/system for a customer to place a request for pet food kibbles 15containing the specific nutritional requirements of a pet comprising:  
16A. providing a customer computing system including an information storage system/EDIS with a communications port (see Fig. 3A, 

    PNG
    media_image1.png
    430
    737
    media_image1.png
    Greyscale
where 10a or “Customized Food Preparation System” is the customer computing system as the customer can process data on this system, where this includes an EDIS/information storage at e.g. Fig. 3A, 340 Memory, with communications port at e.g. Fig. 3A 350 and 360; see [0156], “For instance, the user information obtaining module 302* of the customized food preparation system 10a or 10b of FIG. 3A or 3B (or of the network control system 12a or 12b of FIG. 3D or 3E) acquiring at least a portion of the user information from the one or more devices associated with the at least one of the one or more 
17B. a means for the customer computing system to communicate 18electronically with EDIS/information storage system with communication port (see [0158] where the user device can communicate with food system over the internet, for instance; [0159]; [0199]; [0237]; see Fig. 3D Communication System 350 and User Proximity Detecting Module 308);  
19C. a means for the EDIS/information storage system to store and use the information provided by 20the customer computing system to prepare the requested pet food (see Fig. 3D Memory 340). 
Providing an EDIS/information storage system (see e.g. Fig. 1A);
Where EDIS/information storage system receives customer input via communications port (e.g. [0114] regarding the customization options such as ingredient options, food item integrity preferences (e.g., ingredients of a customized food item being tested to be free of antibiotics, etc.));
Where the EDIS/information storage system communicates via communication port to food dispenser a predetermined amount of ingredients to dispense, where the ingredients can be dry or wet (see Fig. 2A, [0118], [0121] where all of this information listed is communicated to the customized food dispenser from the EDIS/information storage system that received the customized information from the user; the examiner notes that [0121] states that the customized food dispenser can dispense dry (e.g. salt) or wet products (e.g. gravy); see [0121-125]);
A tumbler (see e.g. Fig. 2A, 202A where the contents of the customized food dispenser are tumbled in the container or 202a).
However, Holman does not explicitly disclose a tumbler where the wet and dry products are added together in the container, the wet and dry and kibbles are mixed together in the tumbler, and rotating the tumbler downward to allow the kibbles mixed with at least one liquid enhancer or one dry enhancer to flow into a pet food container.  Further, Holman does not disclose a liquid mixing container sitting upon a scale.  
Williams teaches at e.g. Figs. 1-2; col. 4; col. 5; col. 6; and other portions of the text that describe such tumbling procedure that it would have been obvious to one of ordinary skill in the 

    PNG
    media_image2.png
    149
    299
    media_image2.png
    Greyscale
), where this is beneficial in order to properly marinate a food item with dry and wet items, as shown in Williams.  See Fig. 2, where the items in the tumbler are rotated in a downward fashion at Fig. 2, 16 arrow.  See Fig. 1, 50, Freezer, where the products are placed into container for storage, such as a container that that is “ready-to-oven-heat chicken.”  See col. 8, lines 28-46, where the marinade solution consisting of both dry and wet materials, “is precisely controlled by metering out the exact quantity desired, such as 10% by weight (and preferably more than 5% by weight), into the rotating tumbler.”  While Williams does not exactly describe “a liquid mixing container sitting upon a scale,” Williams discloses where the weight of the tumbler contents are known, and the weight of the liquid marinade are known, and therefore while Williams does not disclose a liquid mixing container sitting upon a scale, at some point the liquid container is sitting on a scale as the weight of the liquid is known or deduced.  Accordingly, this rearrangement of parts is not distinguishable over the prior art as it would have been obvious to simply place the liquid mixing container upon a scale and meter the liquid container.  See MPEP 2144.04(VI)(C) Rearrangement of parts.  One of ordinary skill in the art would do this as they wanted to know the weight of the liquid such that they can determine how much the liquid weighs so proper measurements and allocations can be made.
Therefore, it would have been obvious to one of ordinary skill in the food processing art at the time of filing to modify Holman to include a tumbler, where a predetermined amount of dry and wet items can be added to be mixed in the tumbler, where this is beneficial in order to properly marinate a food item with dry and wet items, as shown in Williams.   

219.	With regard to claim 5, Holman further discloses where the customer computing system is a 22personal computing device and electronically communicated therewith (see [0156], “smartphone, a tablet computer, a laptop, and so forth.”).  

	With regard to claim 6, Holman further discloses where the customer computing system is a-8- smart phone and communicating therewith (see [0156], “smartphone, a tablet computer, a laptop, and so forth.” (emphasis added)).  

	With regard to claim 7, Holman further discloses where the means to communicate with the EDIS/information storage system 3is the Internet (see [0158] where the user device can communicate with food system over the internet, for instance; [0159]; [0199]; [0237]; see Fig. 3D Communication System 350 and User Proximity Detecting Module 308).  

	With regard to claim 9, Holman further discloses where the liquid is sprayed onto the item (see e.g. Fig. 2A where the customized food dispenser 202a sprays the ingredients onto plate packaging, see where the ingredients can be dry foods such as salt sugar etc. at [0221]).  Williams also teaches at the portions cited in the rejection of claim 4.  
 
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive.
Applicant argues that Holman is not prior art based on the petition being granted.  The examiner respectfully disagrees.  The examiner notes that this application is a Divisional Application of 14/120,029 (‘029 Application”), filed on 04/16/2014 (the ‘092 date”).  Further, the ‘029 Application has a provisional application that was filed on 04/19/2013 (“the Provisional date”).  Accordingly, Applicant argues that they are entitled to the Provisional date.  In response to such argument, the examiner has reviewed the subject matter of the provisional application.  In order to be entitled to the Provisional date, as argued by Applicant, the subject matter of the provisional application must provide 

    PNG
    media_image3.png
    565
    577
    media_image3.png
    Greyscale
 
See also the limitations of claims 5, 6, 7.  For example, here is the Description Of The Preferred Embodiments of the provisional application: 

    PNG
    media_image4.png
    1288
    723
    media_image4.png
    Greyscale

Here is the drawing:

    PNG
    media_image5.png
    686
    656
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    149
    877
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    591
    908
    media_image7.png
    Greyscale

Referring back to the claimed subject matter of the present application, and particularly to the limitations A, B, C copied above, there is absolutely no support whatsoever for those limitations, such as including a customer computing system including EDIS/information storage system with a communications port, electronically communicating via the port a predetermined amount of liquid enhancer and dry enhancer to be mixed with kibbles to the EDIS/information storage system, and limitation C, and others.  
The examiner refers Applicant to MPEP 211.05, which states 

    PNG
    media_image8.png
    675
    632
    media_image8.png
    Greyscale

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 61/854,224, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The examiner has listed the specific claim limitations and claims that are not provided support for under this requirement.  Essentially, because the sole independent claim 4 is not supported, all dependent claims are thereby not supported.  

Applicant argues that 

    PNG
    media_image9.png
    240
    778
    media_image9.png
    Greyscale

The examiner disagrees with this argument.  There is no port described in the provisional application.  There is no communicating over a communications port, as recited in at least limitations B. and C.  Further, the specifics of the communicating, as claimed, is not shown in the provisional reference.  Accordingly, each of the independent claims (and the corresponding dependent claims) are not granted the effective filing date of the provisional application.  
	All other arguments, if any, are not persuasive.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687